      Case 6:19-cv-00037-RSB-BWC Document 32 Filed 08/10/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 ROMAN CHRISTIAN HIGDON,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-37

        v.

 WARDEN TAMARSHE SMITH; and LT.
 DENNIS COLLIER,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation. (Doc. 31.) Plaintiff did not file Objections

to the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge’s

Report and Recommendation as the opinion of the Court, GRANTS Defendants’ Motion for

Summary Judgment, (doc. 23), DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment, and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 10th day of August, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
